Citation Nr: 0630676	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-34 405	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 
2002, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than August 27, 
2002 for the grant of a 20 percent rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from July 1967 to 
April 1970.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO granted the veteran's 
claim for service connection for bilateral hearing loss and 
assigned a 20 percent disability evaluation effective August 
27, 2002.  The RO also granted his claim for service 
connection for tinnitus and assigned a 10 percent disability 
evaluation effective the same date.  He appealed for an 
earlier effective date for both conditions.

The RO issued another decision in August 2003 awarding an 
earlier effective date of February 2, 1979, for the grant of 
service connection for bilateral hearing loss.  But the RO 
rated this condition at the noncompensable level (0 percent) 
from that date until increasing the rating to 20 percent as 
of August 27, 2002.  The veteran since has continued to 
appeal; he wants a compensable rating for his bilateral 
hearing loss retroactive to that earlier date in 1979.  He 
also has continued to appeal for an earlier effective date 
for the grant of service connection for his tinnitus.

The Board remanded the claims to the RO in April 2005, via 
the Appeals Management Center (AMC), for further development 
and consideration.  The veteran had a hearing concerning his 
claims in July 2006, at the Board's offices in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's military service ended in April 1970.

3.  In a February 1979 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss, and he did not appeal.

3.  The veteran's application to reopen his claim for service 
connection for bilateral hearing loss was received by the RO 
on August 27, 2002; his claim was reopened and granted in 
April 2003, after receiving additional service medical 
records (SMRs).  

4.  For the period from February 2, 1979 through May 11, 
1995, the veteran's hearing loss was not shown to be 
compensable in each ear.

5.  But as of May 12, 1995, there is evidence of severe to 
profound hearing loss in each ear.

6.  The veteran did not submit a claim for service connection 
for tinnitus within one year of his discharge from the 
military; he was diagnosed with this condition at a February 
2003 VA examination.




CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date 
earlier than August 27, 2002 for the grant of service 
connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 
3.156, 3.159, 3.400 (2006).

2.  The requirements are met, however, for an earlier 
effective date of May 12, 1995, for the 20 percent rating for 
the bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 
3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this case at hand, the veteran was sent VCAA letters in 
September 2002 and August 2005 explaining the type of 
evidence required to substantiate his initial claim for 
service connection for bilateral hearing loss and his 
subsequent downstream claims for earlier effective dates for 
the grant of service connection for tinnitus and for the 
disability evaluation assigned for his bilateral hearing 
loss.  These letters also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  And a more 
recent, April 2006, letter explained both how a disability 
rating is determined for service-connected disorders, as well 
as the basis for determining an effective date upon the grant 
of an increased disability evaluation, in compliance with 
Dingess.  See Dingess, 2006 WL 519755, at *12 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process....  To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] 
and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.").  
Consequently, there is no prejudice to him in proceeding with 
the issuance of a final decision at this juncture, since the 
RO already has provided him Dingess notice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Also keep mind the Board is to a large extent granting one of 
his claims.



The Board realizes there was no specific mention, per se, in 
the September 2002 or August 2005 VCAA letters, or even in 
the more recent April 2006 letter, of the "fourth element" 
discussed in Pelegrini II, but these letters nonetheless 
explained that the veteran should identify and/or submit any 
supporting evidence.  He was further apprised of this during 
his July 2006 hearing.  The content of these 
letters therefore substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in September 2002, so prior to the RO's initial adjudication 
of his claims in April 2003.  As a result, this complied with 
the Pelegrini II and Mayfield requirement that VCAA notice, 
to the extent possible, precede the RO's initial adjudication 
and provided the veteran with ample time to submit any 
additional evidence in furtherance of his claims.  He 
recently submitted a statement in October 2005, in response 
to the August 2005 VCAA letter, but he did not indicate at 
that time or during his recent, July 2006, hearing at the 
Board before the undersigned Veterans Law Judge (VLJ), that 
he had any additional evidence to be obtained by VA or that 
he or his representative would be submitting any additional 
evidence in furtherance of his claims.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide him] 
regarding what further evidence he should submit to 
substantiate his claim[s]."  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2006).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

In cases involving a claim for higher compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2006).  See also Harper v. Brown, 
10 Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).



Earlier Effective Date for Service Connection for Tinnitus

As indicated, the veteran's service in the military ended in 
April 1970.  And he did not file a claim for service 
connection for tinnitus within one year of his discharge.  In 
fact, he never actually filed a claim, per se, for service 
connection for tinnitus.  Rather, on August 27, 2002, he 
filed a claim for service connection for bilateral hearing 
loss, and he underwent a VA examination in connection with 
this claim on February 26, 2003.  During that hearing 
evaluation, he complained of tinnitus (ringing in his ears), 
in addition to his complaints of hearing loss.  The VA 
examiner noted the tinnitus was bilateral and constant, and 
began during service.  So the RO subsequently granted service 
connection for tinnitus in the April 2003 rating decision at 
issue and assigned an effective date of August 27, 2002, the 
date of the veteran's claim for service connection for 
bilateral hearing loss.

In May 2003, in response, the veteran filed a notice of 
disagreement (NOD) with this effective date.  The RO issued a 
statement of the case (SOC) in August 2003, and he perfected 
his appeal to the Board in October 2003 for this claim by 
filing a timely substantive appeal (VA Form 9).

In his written statements and hearing testimony, the veteran 
argued that he is entitled to an earlier effective date for 
his tinnitus because it began during his military service and 
has persisted since.  But there is no indication he actually 
filed a claim (informal or formal) for service connection for 
this condition, or that he provided medical evidence of a 
diagnosis of this condition prior to his February 26, 2003 VA 
examination.  That, as mentioned, is the date the RO first 
learned he had tinnitus related to his military service.  And 
although he earlier had filed a claim for service connection 
in 1979 for his bilateral hearing loss, 
that was not tantamount to an informal claim for service 
connection of his tinnitus, much less a formal claim, as he 
never submitted evidence of complaints, treatment 


or a diagnosis of tinnitus.  So his earlier-filed claim (for 
the hearing loss) cannot be used as grounds for assigning an 
earlier effective date for his tinnitus.  See, e.g., a line 
of cases discussing when it is appropriate to consider 
evidence as informal (meaning implied) and formal claims for 
benefits:  Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
Brannon v. West, 12 Vet App 32 (1998); Lalonde v. West, 
12 Vet App 377 (1999); Fleshman v. West, 138 F.3d 1429 (Fed. 
Cir. 1998); and Norris v. West, 12 Vet App 413 (1999).

There is no indication of any attempt to file a claim for 
service connection specifically for tinnitus at any time 
prior to the February 2003 VA examination, when the VA 
examiner provided the diagnosis and link to the veteran's 
military service.  Indeed, the file is entirely devoid of a 
written claim, informal or formal, for this condition.  And 
while the Board is mindful of the veteran's statements that 
his tinnitus has existed since service, there is no provision 
for payment of benefits from an earlier date based on a 
disorder's existence from a date previous to the actual 
receipt of the claim.  So August 27, 2002 is the correct 
effective date.  See 38 C.F.R. § 3.400(b)(2).

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date, 
meaning the benefit-of-the-doubt rule is inapplicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Earlier Effective Date for the 20 Percent Rating for the 
Bilateral Hearing Loss

The veteran filed his initial claim for service connection 
for bilateral hearing loss on February 2, 1979.  In support 
of his claim, he also submitted a January 1979 physical 
examination report showing a diagnosis of sensorineural 
hearing loss.  The report also mentioned that audiometric 
"findings showed a significant drop-off at 1000 cycles [per 
second, meaning Hertz] with a SRT [speech reception 
threshold] of 30 on the left and 25 on the right" with 100 
percent speech discrimination at 50 decibels.  Later in 
February 1979, the RO denied the veteran's claim on the basis 
that his service medical records (the ones then available) 
did not show hearing loss or an ear disorder.  He did not 
appeal the RO's decision, so it became final and binding on 
him based on the evidence then of record.  See 38 C.F.R. 
§ 20.1103.

Many years later, on August 27, 2002, the veteran filed a 
petition to reopen his claim for hearing loss.  Additional 
service medical records were submitted in support of his 
petition to reopen, which were not previously considered, 
and they showed that although he had hearing loss prior to 
entering the military (as documented on the report of his 
induction examination), his hearing loss was aggravated 
during service, i.e., exacerbated beyond its natural 
progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  He 
also underwent VA examinations in connection with his claim 
in February and July 2003, and he was found to have severe to 
profound sensorineural hearing loss due to noise exposure 
coincident with his military service.  He also submitted a 
May 12, 1995 private audiological report showing the same 
diagnosis of severe to profound sensorineural hearing loss.

The April 2003 RO rating decision at issue granted service 
connection for the bilateral hearing loss and assigned a 20 
percent rating effective August 27, 2002, the date of receipt 
of the veteran's petition to reopen this claim.  In August 
2003, the RO issued another rating decision assigning an 
earlier effective date of February 2, 1979 for the grant of 
service connection, with an initial evaluation of 0 percent 
until the rating increased to 20 percent as of August 27, 
2002.

According to 38 C.F.R. § 3.400(o)(2), in combination with 
38 C.F.R. § 3.105(a), May 12, 1995 is the appropriate 
effective date for the 20 percent rating for the veteran's 
bilateral hearing loss.  This is because the medical evidence 
of record clearly shows his bilateral hearing loss had 
worsened as of that date, to a point sufficient to support 
this higher rating; in other words, this was when it first 
became factually ascertainable that an increase in the 
severity of his hearing loss disability had occurred.  
Indeed, it was described as a severe to profound hearing 
loss, even then, the same characterization of it several 
years later once examined by VA.



While the Board acknowledges the veteran's service medical 
records and January 1979 report also show he had 
sensorineural hearing loss during those even earlier years, 
these records do not show his hearing loss was 20-percent 
disabling at that time under the applicable regulations, 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The data 
contained on these records is not presented in a format 
enabling the Board to make this determination.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (another case involving 
data presented on a report in graphical format that VA 
adjudicators could not interpret).  See, too, Meeks v. West, 
216 F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to 
award of benefits, i.e., service connection, does not 
necessarily coincide with the date entitled to a certain 
rating) - here, 0 percent versus 20 percent.  Nor do these 
earlier medical records characterize the veteran's bilateral 
hearing loss as severe to profound, like the record in May 
1995 did.  And while the report of the May 1995 private 
audiological evaluation does not provide the information 
necessary for evaluating the hearing loss under 38 C.F.R. 
§§ 4.85 and 4.86 either, as per the Kelly decision, the 
diagnosis of severe to profound hearing loss issued at the 
conclusion of that evaluation is prima fascia evidence the 
veteran's hearing loss was just as severe then as it was on 
August 27, 2002, the current effective date of his 20 percent 
rating.  So his 20 percent rating should be made retroactive 
to May 12, 1995.

This obviously is not quite retroactive to the February 2, 
1979, date the veteran and his representative requested, but 
it is still considerably earlier than his current effective 
date of August 27, 2002.  Unfortunately, unless and until he 
provides audiometric findings - in a format sufficient for 
VA rating purposes - showing a diagnosis of severe to 
profound hearing loss (or a 20-percent disabling hearing loss 
under the applicable regulations) prior to May 12, 1995, this 
is the earliest effective date he may receive.




ORDER

The claim for an effective date earlier than August 27, 2002, 
for the grant of service connection for tinnitus is denied.

However, an earlier effective date of May 12, 1995 is granted 
for the 20 percent rating for the bilateral hearing loss, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


